Case 5:19-cv-00799-EEF-KLH Document 33 Filed 05/15/20 Page 1 of 2 PageID #: 480



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 CAMERON KEMP                                              CIVIL ACTION NO. 19-0799

                                                           SECTION P
 VS.
                                                           JUDGE ELIZABETH E. FOOTE

 DONALD BELANGER, JR., ET AL.                              MAG. JUDGE KAREN L. HAYES

                                            JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, together

 with the written objections thereto filed with this Court, and, after a de novo review of the record,

 finding that the Magistrate Judge’s Report and Recommendation is correct and that judgment as

 recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Cameron Kemp’s claims

 against Judge R. Lee Irvin, Judge Erin Garret, Assistant District Attorney Ross Owen, and

 Prosecutor Monique Davis, as well as Plaintiff’s claim that Officer Belanger committed perjury,

 are DISMISSED WITH PREJUDICE as frivolous, for failing to state claims on which relief

 may be granted, and for seeking monetary relief against defendants immune from such relief.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

 relating to his charge for possession with the intent to distribute a schedule 1 CDS, which arise

 from his June 21, 2018 arrest, are STAYED under the following conditions:

          a. If Plaintiff intends to proceed with his claims, he must, within thirty (30) days
          of the date the criminal proceedings against him have concluded, file a motion
          to lift the stay;

          b. If the stay is lifted and the Court finds that Plaintiff’s claims would impugn
          the validity of his conviction, the action will be dismissed under Heck; if no such
          finding is made, the action will proceed absent some other bar to suit;
Case 5:19-cv-00799-EEF-KLH Document 33 Filed 05/15/20 Page 2 of 2 PageID #: 481



          c. Plaintiff should not file any more documents concerning these particular
          claims until the state court proceedings conclude; and

          d. Defendants shall not be required to answer these particular claims during the
          stay, and Plaintiff may not seek a default judgment or conduct any discovery
          during the stay.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claim

 against Officer Belanger, relating to the conviction arising from Plaintiff’s April 3, 2019 arrest, is

 DISMISSED WITH PREJUDICE as frivolous until the Heck conditions are met.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, with the exception of

 Plaintiff’s excessive force claim against Officer Belanger, Plaintiff’s remaining claims are

 DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on which relief

 may be granted.

        Finally, in his objection to the Report and Recommendation, Plaintiff requests the Court’s

 permission to amend the instant lawsuit to add an Officer Haygood as a Defendant. Record

 Document 19, pp. 3–4. Plaintiff is instructed that an opposition to a Report and Recommendation

 is not the proper vehicle for such a request. If Plaintiff seeks to add additional defendants, he must

 file a motion pursuant to Federal Rule of Civil Procedure 15.

                                     14th day of May, 2020
        SHREVEPORT, LOUISIANA, this ______




                                                     ______________________________________
                                                     ELIZABETH E. FOOTE
                                                     UNITED STATES DISTRICT JUDGE
